Citation Nr: 1117891	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-16 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to full reimbursement of medical expenses for the cost of non-VA medical treatment at a private medical facility from December 2, 2006 to December 6, 2006.

2.  Entitlement to full reimbursement of medical expenses for the cost of non-VA medical treatment at a private medical facility from May 17, 2007 to May 24, 2007.  


ATTORNEY FOR THE BOARD

T.R. Bodger




INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.  S.H. (claimant/appellant) filed a claim for medical reimbursement of the Veteran's medical treatment.  

This matter arises from a June 2007 determination by the VA Medical Center (VAMC) in Muskogee, Oklahoma, which denied full reimbursement for the Veteran's non-VA medical treatment from December 2, 2006 to December 6, 2006.  This matter also arises from a September 2007 determination by the VAMC, which denied full reimbursement of the Veteran's non-VA medical treatment from May 17, 2007 to May 24, 2007.  

The claimant initially requested a central office Board hearing in the March 2009 VA Form 9.  The claimant was notified in a September 2009 letter than such a hearing was scheduled for February 2010.    In December 2009 letter, the claimant notified the Board that it would not attend the hearing.  There was no request that another hearing be scheduled.  As such, the Board finds that the hearing was withdrawn and the Board may proceed.  


FINDINGS OF FACT

1. The Veteran incurred medical expenses due to treatment for abdominal pain, nausea, and vomiting at a private medical facility in December 2006; he did not receive prior VA authorization for such treatment.  

2.  The Veteran incurred medical expenses due to treatment for cellulitis of the trunk and right pleural effusion at a private medical facility in May 2007; he did not receive prior VA authorization for such treatment.  

3.  At the time of these unauthorized treatments, the Veteran had previously been awarded a 100 percent disability rating for laryngectomy.  

4.  Treatment received after the initial twenty-four house period of hospitalization in December 2006 and May 2007 was not rendered in a medical emergency of such a nature that delay would have been hazardous to the Veteran's life or health.  


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical treatment incurred at a private medical facility in December 2006 and May 2007 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120-132, 17.1000-1008 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the duty to notify was satisfied subsequent to the initial two VAMC determinations by way of letters sent in February 2009.  The Board finds that the claimant has not been prejudiced by the late notification found in these letters as adequate notice was sent in February 2009, the claimant was given additional time to submit evidence and argument, and the matter was readjudicated in supplemental statements of the case dated in February 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

VA also has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the claimant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The private treatment records as well as the medical bills have been associated with the claims file.  The claimant has not asserted that there are outstanding records that should be obtained. 

The claimant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Medical Reimbursement

The Veteran sought treatment for various medical conditions at S.H. from December 2, 2006 to December 6, 2006 and from May 17, 2007 to May 24, 2007.  Following submission of the claims for reimbursement, VA partial paid the claimant for the unauthorized treatment of the Veteran at the facility.  S.H. is seeking entitlement to full reimbursement from VA concerning this medical treatment.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  38 U.S.C.A. § 1703(a) (West 2002).  If not, authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services not previously authorized.  38 U.S.C.A. § 1728(a) (West 2002); 38 U.S.C.A. § 1725 (West 2002); see also Hennesey v. Brown, 7 Vet. App. 143 (1994).  

As will be discussed below, the evidence does not suggest that prior authorization for the private medical treatment received in December 2006 or May 2007 was obtained.  The claimant does not contend otherwise.  Thus, the pertinent issue is whether the claimant is eligible for payment or reimbursement for medical services that were not previously authorized.  The Board will consider 38 U.S.C.A. § 1728 and § 1725 in turn.  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that three criteria are met:

(a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i)(formerly § 17.48(j) (2000)); and

(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).  

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.100-1008 (2010).  

Pursuant to 38 C.F.R. § 17.1002, payment or reimbursement under 38 U.S.C.A. § 1725 for emergency treatment of nonservice-connected disabilities in non-VA facilities is made only if all of the following criteria are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there was an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily function, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals for a denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (as discussed above, 38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  

38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002(2010).  

The above-listed criteria are conjunctive, not disjunctive; all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).
The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute, effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if a veteran satisfied the requirements for such payment.  That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met. Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

Under both the former and revised versions of §1725, the definition of the term "emergency treatment"' was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f) (1) (B).  

A revision was also made to § 1725 as to how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.

Under the revised version, "emergency treatment" is continued until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  38 U.S.C.A. § 1725(f) (1) (C).  The United States Court of Appeals for Veterans Claims (the Court) recently held that both medical and lay evidence may be considered in a prudent-layperson evaluation and that neither 38 U.S.C.A. § 1725 nor 38 C.F.R. § 17.1002 required a medical finding of an emergency.  Swinney v. Shinseki, 23 Vet. App. 257, 267 (2009).  

December 2, 2006 to December 6, 2006

The record reveals that on December 2, 2006 the Veteran was transported from Grace Living Center to the S.H. emergency room with complaints of severe abdominal pain, nausea, and vomiting.  A December 2, 2002 CT scan of his abdomen and pelvis showed small ventral hernia with the presence of small bowel loops, a small bowel ileus without definite transition point, subcapsular hepatic fluid collection, a gallbladder stone in the cystic duct, and subcentimeter bilateral renal cysts.  A December 2, 2002 chest x-ray showed no acute process.  He remained in observation for 24 hours and was then admitted for inpatient care.  

A December 3, 2006 consultation report indicates that the Veteran complained of moderate right upper quadrant pain and some nausea.  His liver function tests were normal except for a mild elevation of alkaline phosphates.  Computed tomography scans of the abdomen revealed a gallstone in the cystic duct and no significant abnormalities.  His vital signs were stable and afebrile, his chest was unremarkable, and his abdomen was soft although moderate right upper quadrant tenderness was noted.  His extremities and neurological testing were unremarkable.  The physician recommended a laparoscopic cholecystectomy which was scheduled for the following day.  A December 4, 2006 postoperative report notes diagnoses of abnormal fibrotic liver and chronic cholecystitis with cholelithiasis.  A treatment note indicates that on December 4, 2006 he was admitted to inpatient treatment and treated until December 6, 2006 whereupon he was discharged.  The December 6, 2006 discharge summary indicated that the Veteran had undergone exploratory laparotomy where he had white coloration over his liver with pathology results pending.  The summary also provides that he had a low-grade fever which was secondary to a urinary tract infection and could be treated on an outpatient basis.  His discharge appraisals were abdominal pain, urinary tract infection, klebsiella pneumonia, and white liver, etiology to be determined.  He was discharged back to the Grace Living Center.  

In June 2007, VA received a claim from Broken Arrow Medical Group for reimbursement as well as medical bills and medical records related to the Veteran's treatment at S.H. in December 2006.  In June 2007, the VAMC granted partial medical reimbursement for the initial twenty-four hours of private medical treatment received in December 2006.  In the June 2007 worksheet, it was determined that a lay person would perceive the Veteran's condition, at the time he went to the emergency room, as a medical emergency and the medical emergency would prevent the Veteran from traveling to the nearest VA medical center.  However, it was also determined that there were VA facilities feasibly available to provide the services rendered.  The VAMC determined that after the initial twenty-four hour observation period, the Veteran was stable for transfer to a VA facility.  To support this conclusion, the evaluator indicated that the surgery was done two days after the Veteran initially reported to the emergency room.  

In the notice of disagreement dated in February 2008, the claimant indicated that all of the treatment the Veteran received from December 2, 2006 to December 6, 2006 was medically necessary and emergent.  In a May 2009 statement, the claimant further indicated that the cause of the severe pain was undetermined and therefore S.H. had no way of knowing if the Veteran was stable for transfer until after tests, to include the exploratory laparotomy, were performed.  After these tests were completed, the Veteran was determined to be stable and released. 
After a review of the file, the Board finds that the Veteran did not meet the initial requirement for full payment or reimbursement under 38 U.S.C.A. § 1728, shown in 38 C.F.R. § 17.120(a) (2010).  It should be noted that the Veteran has been evaluated as 100 percent disabled for a service-connected laryngectomy but was not seeking treatment for a service-connected disorder or anything adjunct to the service connected disability.  Thus, an analysis of the remaining requirements is not necessary. As all three criteria must be met in order to establish entitlement to reimbursement for medical expenses under 38 U.S.C.A. § 1728, the claimant cannot establish reimbursement under this statute.  Zimick v. West, 11 Vet. App. at 45, 49.  

Further, as will be discussed below, the criteria set forth in the inclusive list at 38 C.F.R. § 17.1002 are not met.  The Board need not determine whether § 1725 as revised, effective October 10, 2008, is to be given retroactive effect.  An implementing regulation has yet to be finalized.  Regardless of whether the version effective prior to October 10, 2008, or the version effective since October 10, 2008, is applied, the result is the same.  For the reasons set forth below, the claimant's appeal concerning payment or reimbursement under 38 U.S.C.A. § 1725 is denied.  As noted above, payment or reimbursement under § 1725 for emergency treatment for nonservice-connected disabilities in non-VA facilities is made only if all of the criteria outlined in 38 C.F.R. § 17.1002 are fulfilled.  In this case, the Veteran failed to meet subsection (d) as delineated in 38 C.F.R. § 17.1002.  

Evidence of record does not show that the private medical treatment received after December 3, 2006 was for a continued emergent situation for which continued medical emergency treatment was required.  Specifically, the Veteran reported to the emergency room in December 2, 2006 and was held in observation for twenty-four hours where he underwent numerous tests, to include a CT scan of the abdomen and pelvis and x-rays of the chest.  A December 3, 2006 consultation report reveals that while the Veteran continued to have moderate right upper quadrant abdomen tenderness, he was afebrile and his vitals were stable.  There was no emergent situation noted and a laparoscopic cholecystectomy was recommended for the following day.  As provided in 38 C.F.R. § 17.1002(d), the medical emergency lasts only until the time the Veteran becomes stabilized.  As provide in the December 3, 2006 consultation report, the Veteran was stable at that time despite his moderate abdominal pain.  There is no indication that his condition after his initial twenty-four house observation remained emergent as contemplated under the Millennium Act.

As the criteria under the Millennium Act are conjunctive, this failure to satisfy 38 C.F.R. § 17.1002(d) precludes a grant of the requested full reimbursement, and an analysis of the remaining factors is thus unnecessary.

The Board has considered the claimant's assertions that the Veteran's condition was emergent from the time he reported to the emergency room on December 2, 2006, though his discharge on December 6, 2006.  The claimant contends that not until all the tests were performed, to include the diagnostic laparoscopy, was it determined that the Veteran was stable and able to be discharged.  However, as noted above, a review of the consultation report dated in December 3, 2006 showed that the Veteran had moderate abdominal pain, but his vitals were stable and the tests did not show any emergent abnormalities which necessitated immediate care.  This is supported by the fact that the diagnostic laparoscopy was not scheduled until December 4, 2006.  As the claimant's statements are inconsistent with the evidence of record, the Board does not find these assertions to be credible in this respect.  Dalton v. Nicholson, 21 Vet. App. 23, 28 (2007)(as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).  Thus, the criteria for entitlement to full reimbursement of medical expenses for non-VA medical treatment have not been established, either through medical evidence or through the claimant's statements.

The Board finds that the preponderance of the evidence is against full reimbursement or payment for the unauthorized private medical treatment that the Veteran received from a private medical facility from December 2, 2006 to December 6, 2006, under the provisions of both 38 U.S.C.A. § § 1725 and 1728.  Accordingly, the appeal must be denied.

May 17, 2007 to May 24, 2007

The record reveals that on May 17, 2007 the Veteran was transported from Grace Living Center to the S.H. emergency room with complaints of constant right groin and leg pain.  In the emergency room, he was given a chest x-ray whereupon a large right pleural effusion was noted.  A May 18, 2007 consultation report indicates that a CT scan was performed and showed no acute aortic irregulatarity.  There was no pulmonary embolus but a large underlying right-sided effusion with associated compressive atelectasis of the majority of the right lobe was noted.  An EKG showed borderline sinus rhythm with a borderline AV conduction delay and borderline left axis deviation.  The Veteran's vitals were noted as afebrile, his blood pressure was 147/67, his heart rate was 80, respirations 22, and pulse oximetry was 99 percent.  His head was normocephalic and atraumatic; his pupils were equal, round, and reactive to light and accommodation; and his neck was supple.  His lungs had decreased breath sounds on the right base but his heart was regular without murmur, gallop or rub.  His abdomen was soft, and his right groin had a superficial erythema with distinct borders, which appeared to be a monilia infection.  He was assessed with, among other things, a right pleural effusion and right groin superficial cellulitis monilia.  It was recommended that the Veteran undergo a thoracentesis for his right pleural effusion, which was thereafter performed.  

A May 19, 2007 consultation report indicates that the Veteran was admitted for right groin pain and a large right pleural effusion for which he had undergone the right thoracentesis.  The consultation report indicates that the Veteran thereafter started to complain of abdominal discomfort and had a significant amount of vomiting which was black and red with clots.  A nasogastric tube was placed and returned black liquid.  He did not complaint of further nausea, vomiting, or abdominal pain at the time of the consultation.  On physical examination, the examiner provided that the Veteran was an ill-appearing male in no acute distress and was alert and oriented times three.  He was assessed with an upper GI bleed with associated nausea, vomiting, and abdominal pain, and mild abdominal distention.  It was noted that the Veteran was hemodynamically stable and on a proton pump inhibitor daily.  It was recommended that an esophagogastroduodenoscopy (EGD) be performed.  The EGD was performed on May 20, 2007 which revealed severe erosive esophagitis, hiatal hernia with Cameron ulcerations, and multiple shallow antral ulcerations.  A separate treatment note dated on May 20, 2007 revealed that the Veteran was stable following the procedure.  

A May 23, 2007 discharge report provides that upon admission, the Veteran was given IV antibiotics and anti-fungal agents for his cellulitis in the right groin.  His cellulitis markedly improved and was resolved at discharge.  Following a large volume thoracentesis, the Veteran's effusion was improved.  His respiratory status returned to baseline as of the date of discharge.  The episode of coffee-ground emesis (hemetemesis) was noted on the discharge summary and it was indicated that he would require a repeat EGD to evaluate the resolution of the severe erosive esophagitis.  He was continued on medications following his discharge back to Grace Living Center.    

In an additional discharge summary dated on May 24, 2007, it was noted that the Veteran's hospitalization was extended an additional day as he had an episode of respiratory distress on May 23, 2007.  The Veteran was monitored overnight with no further episodes and thereafter discharged.  

Thereafter, VA received a claim for reimbursement as well as medical bills and medical records related to the Veteran's treatment at S.H. from May 17, 2007 to May 24, 2007.  In September 2007, the VAMC partially granted medical reimbursement for the initial twenty-four hours of private medical treatment received in May 2007.  In the September 2007 decision worksheet, it was determined that a lay person would have perceived the Veteran's condition as a medical emergency, the medical condition prevented the Veteran from traveling to the nearest VA facility, and there were no VA facilities feasibly available to provide the services.  In an August 2008 decision worksheet, however, it was determined that there was a VA facility feasibly available to provide the services.  In the November 2008 decision following the claimant's request for reconsideration, it was again determined that the Veteran could have been safely transferred to the VAMC on May 17, 2007.  The evaluator pointed to the fact that the VAMC was notified of the Veteran's admission on May 17, 2007 and that the Veteran had refused to be taken or transferred to the VAMC.  He was thereafter notified of his financial responsibility by S.H. shift supervisors.  A refusal form was faxed to the Veteran on May 17, 2007from VA.  As such, the evaluator found that the treatment received in May 2007 was only of a medical emergent nature for the first twenty-four hours that he was treated at S.H..  

In the notice of disagreement dated in February 2008, the claimant indicated that the treatment the Veteran received from May 17, 2007 to May 24, 2007 was medically necessary and emergent.  In a March 2009 statement, the claimant indicated that the Veteran had several medical issues that needed to be addressed and that he was discharged once it was determined that such could be safely done. 

After a review of the file, the Board finds that the claimant did not meet the initial requirement for full reimbursement under 38 U.S.C.A. § 1728, shown in 38 C.F.R. § 17.120(a) (2010).  Specifically, the Veteran was treated for cellulitis and a pleural effusion and there is no indication that such treatment was related to his service-connected laryngectomy.  An analysis of the remaining requirements is not necessary.  As all three criteria must be met in order to establish entitlement to reimbursement for medical expenses under 38 U.S.C.A. § 1728, the claimant cannot establish reimbursement under this statute.  Zimick v. West, 11 Vet. App. at 45, 49.  

Further, the criteria set forth in the inclusive list at 38 C.F.R. § 17.1002 are not met.  The evidence of record does not show that the private medical treatment received after May 18, 2007 was for a continued emergent situation for which continued medical treatment was required.  Specifically, the Veteran reported to the emergency room in May 17, 2007 and underwent testing which revealed right pleural effusion and right groin superficial cellulitis monilia.  However, the May 18, 2007 consultation does not mention any emergent conditions and showed that the Veteran's vitals were stable.  The May 23, 2007 discharge summary also indicates that the Veteran's cellulitis monilia rapidly improved upon being treated with medication and that the thorcentesis, performed on May 18, 2007, significantly improved the Veteran's right pleural effusion.  There is no indication that his condition was emergent following the initial twenty-four hour observation period as contemplated under the Millennium Act.

It is noted that the Veteran suffered from a hemetamesis episode on May 19, 2007 where he was treated with a nasogastric tube and scheduled for an EGD the following day which revealed severe erosive esophagitis.  The Board acknowledges the May 23, 2007 addendum discharge summary which provides that the Veteran suffered from respiratory distress just prior to his scheduled May 23, 2007 discharge that required him to be monitored for one final day.  While a lay person could reasonable find that these episodes would constitute medical emergencies, these episodes occurred after the Veteran was initially found to be stable and available for transport to a VA facility on May 18, 2007.  

The Board has considered the claimant's assertions that the Veteran's condition was emergent from the time he reported to the emergency room on May 17, 2007 to his discharge in May 24, 2007.  The claimant contends that not until all the tests were performed, to include the May 20, 2007 EGD, and treatment for his hematemesis, was it determined that the Veteran was stable and able to be discharged.  However, as noted above, a review of the consultation report dated in December 3, 2006 showed that the Veteran's vitals were stable and the tests did not show any emergent abnormalities which necessitated immediate care.  As the claimant's statements are inconsistent with the evidence of record, the Board does not find these assertions to be credible in this respect.  Dalton, 21 Vet. App. at 28.  Thus, the criteria for entitlement to full reimbursement of medical expenses for non-VA medical treatment have not been established, either through medical evidence or through the claimant's statements.  As the criteria under the Millennium Act are conjunctive, this failure to satisfy 38 C.F.R. § 17.1002(d) precludes a grant of the requested reimbursement, and an analysis of the remaining factors is thus unnecessary.

In conclusion, the Board finds that the preponderance of the evidence is against full reimbursement for the unauthorized private medical treatment that the Veteran received from May 17, 2007 to May 24, 2007, under the provisions of both 38 U.S.C.A. § § 1725 and 1728.  Accordingly, the appeal must be denied.











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to full reimbursement of medical expenses for the cost of non-VA medical treatment at a private medical facility from December 2, 2006 to December 6, 2006 is denied.

Entitlement to full reimbursement of medical expenses for the cost of non-VA medical treatment at a private medical facility from May 17, 2007 to May 24, 2007 is denied.   



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


